Title: To Benjamin Franklin from James Hutton, 4 March 1778
From: Hutton, James
To: Franklin, Benjamin


My dear old Friend
March 4. 1778
I wrote to you yesterday under Mr. Grants [Grand’s] cover without directing your Letter but gave him to understand for whom it was. But this Evening I read again your kind Letter of Feb. 12. in which you say, I can not make Propositions having none committed to me to make, but we can treat, if any are made to us, which however we do not expect.
People here have been informed from divers parts and our Papers at least and Coffee Houses and Bet-makers are full of it, that some Treaty was signed or finally settled in the first week of February, which might make any Treaty with you now, impracticable.
I can not take upon me to call in Question the sincerity of your words to me, where you say Feb. 12. we can treat if any Propositions are made to us. These words of yours plainly indicate that there was no such Treaty signed or finally settled as People up and down London talk of.
I have not seen Mrs. Hewson but she and her mother were well. Mrs. Falconer is dead which is a great grief to Mrs. Hewson. I ran to see her in Ormond Street in a violent Snow but she was gone to Miss Henkel. I have wrote twice to her and have had a Letter from her.

My Health is as well as my afflicted Spirit will allow with which however I am your Peace-wishing affectionate
Hutton
